1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    DOUGLAS J. BEEVERS, # 288639
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Telephone: (916) 498-5700
5    Attorney for Defendant
     ERIC MAGANA
6
7                               IN THE UNITED STATES DISTRICT COURT
8                            FOR THE EASTERN DISTRICT OF CALIFORNIA
9
     UNITED STATES OF AMERICA,                     )     Case No. 2:19-cr-00183-JAM
10                                                 )
                             Plaintiff,            )     STIPULATION AND [PROPOSED] ORDER
11                                                 )     TO CONTINUE STATUS CONFERENCE
            v.                                     )
12                                                 )
     ERIC MAGANA,                                  )     Date: November 19, 2019
13                                                 )     Time: 9:00 a.m.
                             Defendants.           )     Judge: Hon. John A. Mendez
14                                                 )
15
            IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
16
     Attorney, through Quinn Hochhalter, Assistant United States Attorney, attorney for Plaintiff, and
17
     Heather Williams, Federal Defender, through Assistant Federal Defender Douglas J. Beevers,
18
     attorneys for defendant ERIC MAGANA, that the status conference scheduled for November 19,
19
     2019, at 9:00 a.m., be vacated and the matter continued to January 14, 2020, at 9:00 a.m.
20
            The reasons for the continuance are that defense counsel requires additional time to
21
     review discovery, conduct further investigation regarding potential mitigation, to engage in legal
22
     research, and to meet and confer with his client.
23
            Based upon the foregoing, the parties agree time under the Speedy Trial Act should be
24   from the date of the Court’s order, through and including January 14, 2020; pursuant to 18
25   U.S.C. §3161 (h)(7)(A) and (B)(iv)[reasonable time to prepare] and General Order 479, Local
26   Code T4 based upon continuity of counsel and defense preparation.
27
28

      Stipulation and Proposed Order                   -1-
1           Counsel and the defendant also agree that the ends of justice served by the Court granting
2    this continuance outweigh the best interests of the public and the defendant in a speedy trial.
3
     DATED: November 15, 2019
4                                                  Respectfully submitted,
5
                                                   HEATHER E. WILLIAMS
6                                                  Federal Defender

7                                                  /s/ Douglas J. Beevers
                                                   DOUGLAS J. BEEVERS
8
                                                   Assistant Federal Defender
9                                                  Attorney for ERIC MAGANA

10
     DATED: November 15, 2019                      MCGREGOR W. SCOTT
11                                                 United States Attorney
12                                                 /s/ Quinn Hochhalter
                                                   QUINN HOCHHALTER
13                                                 Assistant United States Attorney
                                                   Attorney for Plaintiff
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Proposed Order                 -2-
1                                                 ORDER
2           IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
3    stipulation, and good cause appearing therefrom, adopts the parties’ stipulation in its entirety as its
4    order. The Court specifically finds the failure to grant a continuance in this case would deny
5    counsel reasonable time necessary for effective preparation, taking into account the exercise of
6    due diligence. The Court finds the ends of justice served by granting the requested continuance
7    and outweigh the best interests of the public and defendants in a speedy trial.
8           The Court orders the time from today’s date, up to and including January 14, 2020, shall
9    be excluded from computation of time within which the trial of this case must be commenced
10   under the Speedy Trial Act, pursuant to 18 U.S.C. §3161(h)(7)(A) and(B)(iv) [reasonable time for
11   counsel to prepare] and General Order 479, (Local Code T4). It is further ordered the November
12   19, 2019 status conference shall be continued until January 14, 2020, at 9:00 a.m.
13   DATED: November 15, 2019
14                                                          /s/ John A. Mendez____________
                                                            HON. JOHN A. MENDEZ
15                                                          United States District Court Judge
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Proposed Order                  -3-
